TRÉbELL, JuJUce.
Though on general grounds,' I ihouldbe very reludfant to agree to the continuance óf a caufe of this' defcription, which, in a variety of ihapes, has been long depending, I think the particular circúmftances tha,t have been ftated, calí for the interpofitiofi of the Court; The difclofure of certain fails,- that depend on the knowledge of the Plaintiff,’ it deemed eflential to a fair decifion: if the difclofure will not injtire him, he can have no reafon for refu'fing to make it; while his refufal to anfwer the bill in equity filed in New York, at the fame time that he preñes for a trial of the common law fuit here; raifes a ftrong prefumptiort againft him; Under this impreffioni therefore; the continuance is now allowed; and we fh'all be difpofed to hear favorablv every future application to poftpone a trial, until the Plaintiff has filed a fatisfadtory anfwer to thcf bill in equity.'